 
Exhibit 10.3
 
CONSULTANT AGREEMENT
 
This CONSULTANT AGREEMENT (the “Agreement”) is made and entered into as of
February 14, 2018, by and among GT Biopharma, Inc. (the “Parent”), Georgetown
Translational Pharmaceuticals, Inc. (the “Subsidiary,” and collectively, the
“Companies”), and Anthony J. Cataldo (the “Consultant,” and together with the
Companies, the “Parties”).
 
WHEREAS, the Parties entered into an Employment Agreement, effective September
1, 2017 (the “Effective Date”);
 
WHEREAS, Consultant resigned from his position as Executive Chairman of the
Boards of the Companies on February 14, 2018 pursuant to a Written Consent of
the Board of Directors Regarding Actions Taken without a Meeting (the “February
14 Board Resolutions”);
 
WHEREAS, Consultant will retain his position as a Director of the Parent
pursuant to the February 14, Board Resolutions;
 
WHEREAS, Consultant signed the February 14 Board Resolutions; and
 
WHEREAS, each Company is desirous of continuing to engage the services of
Consultant, and Consultant wishes to perform consulting services for each
Company in accordance with the terms and conditions set forth in this Agreement;
 
NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS AND PROMISES AND OTHER
GOOD AND VALUABLE CONSIDERATION, THE RECEIPT OF WHICH IS HEREBY ACKNOWLEDGED, IT
IS MUTUALLY AGREED AS FOLLOWS:
 
1. Position and Duties: Consultant shall provide consulting services to the
Board of Directors and Chairman of each Company. Consultant agrees to devote the
necessary business time, energy and skill to his duties at each Company, and
will be permitted engage in outside consulting and/or employment provided said
services do not materially interfere with Consultant’s obligations to each
Company under the terms of this Agreement. Consultant agrees to advise the Board
of Directors of the Parent of any outside services, and such Board’s approval of
Consultant’s participation in any such outside services shall not be
unreasonably withheld or delayed. If such Board does not affirmatively approve
of any such outside engagements within thirty (30) days after Consultant informs
the Board, the Board’s approval shall be deemed to have been given. The services
that Consultant shall provide to the Companies pursuant to this Agreement shall
include providing advice and consultation on general corporate matters and other
projects as may be assigned by either Company’s Board of Directors on an as
needed basis. During the term of this Agreement, Consultant shall have the right
to serve on boards of directors of other for-profit or not-for-profit entities
provided such service does not materially adversely affect the performance of
Consultant’s duties to each Company under this Agreement, and are not in
conflict with the interests of each Company.
 
 


1

 
 
Consultant shall be nominated to stand for election to the Board of Directors of
each Company at each of its scheduled shareholders meeting so long as Consultant
remains a consultant to either Company. As a member of each Company’s Board,
Consultant shall continue to be subject to the provisions of each Company’s
bylaws and all applicable general corporation laws relative to his position on
the Board. In addition to each Company’s bylaws, as a member of the Board,
Consultant shall also be subject to the statement of powers, both specific and
general, set forth in each Company’s Articles of Incorporation.
 
2. Term of Agreement: This Agreement shall remain in effect until August 31,
2020, and thereafter will automatically renew for successive one-year periods
unless either party provides ninety (90) days’ prior written notice of
termination. In the event either Company elects to terminate the Agreement, such
termination shall be considered to be an Involuntary Termination, and Consultant
shall be provided benefits as provided in this Agreement. Upon the termination
of this Agreement for any reason, neither Consultant nor the Companies shall
have any further obligation or liability under this Agreement to the other,
except as set forth below.
 
3. Compensation: Consultant shall be compensated by the Parent for his services
to the Companies as follows:
 
(a) Base Consulting Fee: Consultant shall be paid a monthly Base Consulting Fee
of $41,666.67 per month. Consultant’s Base Consulting Fee shall be reviewed on
at least an annual basis and may be adjusted as appropriate, but in no event
shall it be reduced to an amount below Consultant’s Base Consulting Fee then in
effect. In the event of such an adjustment, that amount shall become
Consultant’s Base Consulting Fee.
(b) Benefits: Consultant shall have the right to continue to receive health
benefits under either Company’s health plan pursuant to the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”). The Companies shall reimburse Consultant
for the monthly premium under COBRA for a period of 18 months following the date
of this Agreement, such that Consultant receives health benefits at the same
cost to him as when he was an active employee of the Companies, provided,
however, that the Companies shall in no event be required to provide any
benefits otherwise required by this clause after such time as Consultant becomes
entitled to receive benefits of the same type from another employer or recipient
of Consultant’s services (such entitlement being determined without regard to
any individual waivers or other similar arrangements). It shall be the
obligation of Consultant to inform the Parent that new benefits have been
obtained. Consultant shall not be required to perform any consulting services
for the Companies for (4) four weeks per annum, (5) five personal days per annum
and up to (6) six paid sick days per annum.
 
(c) Performance Bonus: Consultant shall have the opportunity to earn a
performance bonus in accordance with the Parent’s Performance Bonus Plan if in
effect (“Target Bonus”); if the Parent does not have a Bonus Plan in effect at
any given time during the term of this Agreement, then the Parent’s Compensation
Committee or Board of Directors shall have discretion as to determining bonus
compensation for Consultant.
 
 


2

 
 
(d) General Grant: NA
 
(a) Expenses: The Parent shall reimburse Consultant for reasonable travel,
lodging, entertainment and meal expenses incurred in connection the performance
of services within this Agreement. Consultant shall be entitled to fly Business
Class on any flight longer than four (4) hours and receive full reimbursement
for such flight from the Parent.
 
(b) Travel: Consultant shall travel as necessary from time to time to satisfy
his performance and responsibilities under this Agreement.
 
4.
Effect of Termination of Agreement:
 
(a) Voluntary Termination: In the event Consultant voluntarily terminates this
Agreement by no longer performing services for the Companies, other than for
Good Reason pursuant to Sections 5(d) or 5(e), Consultant shall be entitled to
no compensation or benefits from the Companies other than those earned under
Section 3 through the date of the termination, in the case of each stock option,
restricted stock award or other Company stock-based award granted to Consultant,
the extent to which such awards are vested through the date of termination. In
the event that the Agreement terminates as a result of his death or disability,
Consultant shall be entitled to a pro-rata share of the performance-based bonus
for which Consultant is then-eligible pursuant to Section 3(c) (presuming
performance meeting, but not exceeding, target performance goals) in addition to
all compensation and benefits earned under Section 3 through the date of
termination.
 
(b) Termination for Cause: If the Companies terminate this Agreement for Cause,
Consultant shall be entitled to no compensation or benefits from the Companies
other than those earned under Section 3 through the date of the termination and,
in the case of each stock option, restricted stock award or other Company
stock-based award granted to Consultant, the extent to which such awards are
vested through the date of termination. In the event that the Companies
terminate this Agreement for Cause, the Companies shall provide written notice
to Consultant of that fact prior to, or concurrently with, the termination.
Failure to provide written notice that the Companies contend that the
termination is for Cause shall constitute a waiver of any contention that the
termination was for Cause, and the termination shall be irrebuttably presumed to
be an Involuntary Termination.
 
(c) Involuntary Termination During Change in Control Period: If this Agreement
terminates as a result of a Change in Control Period Involuntary Termination,
then, in addition to any other benefits described in this Agreement, Consultant
shall receive the following:
 
(i) all compensation and benefits earned under Section 3 through the date of the
Involuntary Termination;
 
(ii) a lump sum payment equivalent to the greater of (a) the bonus paid or
payable to Consultant for the year immediately prior to the year in which the
Change in Control occurred and (b) the Target Bonus under the Performance Bonus
Plan in effect immediately prior to the year in which the Change in Control
occurs;
 
 


3

 
 
(iii) a lump sum payment equivalent to the remaining Base Salary (as it was in
effect immediately prior to the Change in Control) due Consultant from the date
of Involuntary Termination to the end of the term of this Agreement or one-half
of Consultant’s Base Salary then in effect, whichever is the greater; and
 
(iv) reimbursement for the cost of any medical insurance coverage pursuant to
Section 3(b), provided, however, that the Companies shall in no event be
required to provide any benefits otherwise required by Section 3(b) after such
time as Consultant becomes entitled to receive benefits of the same type from
another employer or recipient of Consultant’s services (such entitlement being
determined without regard to any individual waivers or other similar
arrangements). It shall be the obligation of Consultant to inform the Parent
that new benefits have been obtained.
 
Unless otherwise agreed to by Consultant at the time of Involuntary Termination,
the amount payable to Consultant under subsections (i) through (iii), above,
shall be paid to Consultant in a lump sum within thirty (30) days following the
Involuntary Termination. The amounts payable under subsection (iv) shall be paid
monthly during the reimbursement period.
 
(d) Termination Without Cause in the Absence of Change in Control: In the event
that this Agreement terminates as a result of a Non Change in Control Period
Involuntary Termination, then Consultant shall receive the following benefits:
 
(i) all compensation and benefits earned under Section 3 through the date of the
termination;
 
(ii) a lump sum payment equivalent to the greater of (a) the bonus paid or
payable to Consultant for the year immediately prior to the year in which the
Change in Control occurred and (b) the Target Bonus under the Performance Bonus
Plan in effect immediately prior to the year in which the Change in Control
occurs;
 
(iii) a lump sum payment equivalent to the remaining Base Salary (as it was in
effect immediately prior to the Change in Control) due Consultant to the end of
the term of this Agreement or one-half of Consultant’s Base Salary then in
effect, whichever is the greater; and
 
(iv) reimbursement for the cost of medical insurance coverage pursuant to
Section 3(b), provided, however, that the Companies shall in no event be
required to provide any benefits otherwise required by Section 3(b) after such
time as Consultant becomes entitled to receive benefits of the same type from
another employer or recipient of Consultant’s services (such entitlement being
determined without regard to any individual waivers or other similar
arrangements). It shall be the obligation of Consultant to inform the Parent
that new benefits have been obtained.
 
Unless otherwise agreed to by Consultant, the amount payable to Consultant under
subsections (i) through (iii) above shall be paid to Consultant in a lump sum
within thirty (30) days following the termination. The amounts payable under
subsection (iv) shall be paid monthly during the reimbursement period.
 
 


4

 
 
(e) Termination with Good Reason During Change in Control Period: If Consultant
terminates this Agreement as a result of a Change in Control Period Good Reason,
then, in addition to any other benefits described in this Agreement, Consultant
shall receive the following:
 
(i) all compensation and benefits earned under Section 3 through the date of the
Involuntary Termination;
 
(ii) a lump sum payment equivalent to the greater of (a) the bonus paid or
payable to Consultant for the year immediately prior to the year in which the
Change in Control occurred and (b) the Target Bonus under the Performance Bonus
Plan in effect immediately prior to the year in which the Change in Control
occurs;
 
(iii) a lump sum payment equivalent to the remaining Base Salary (as it was in
effect immediately prior to the Change in Control) due Consultant from the date
of Involuntary Termination to the end of the term of this Agreement or one-half
of Consultant’s Base Salary then in effect, whichever is the greater; and
 
(iv) reimbursement for the cost of medical insurance coverage pursuant to
Section 3(b), provided, however, that the Companies shall in no event be
required to provide any benefits otherwise required by Section 3(b) after such
time as Consultant becomes entitled to receive benefits of the same type from
another employer or recipient of Consultant’s services (such entitlement being
determined without regard to any individual waivers or other similar
arrangements). It shall be the obligation of Consultant to inform the Parent
that new benefits have been obtained.
 
Unless otherwise agreed to by Consultant, the amount payable to Consultant under
subsections (i) through (iii) above shall be paid to Consultant in a lump sum
within thirty (30) days following the Involuntary Termination. The amounts
payable under subsection (iv) shall be paid monthly during the reimbursement
period.
 
(f) Termination with Good Reason in the Absence of Change in Control: If
Consultant terminates this Agreement as a result of a Non Change in Control
Period Good Reason, then, in addition to any other benefits described in this
Agreement, Consultant shall receive the following:
 
(i) all compensation and benefits earned under Section 3 through the date of the
Involuntary Termination;
 
(ii) a lump sum payment equivalent to the greater of (a) the bonus paid or
payable to Consultant for the year immediately prior to the year in which the
Change in Control occurred and (b) the Target Bonus under the Performance Bonus
Plan in effect immediately prior to the year in which the Change in Control
occurs;
 
 
5

 
 
(iii) a lump sum payment equivalent to the remaining Base Salary (as it was in
effect immediately prior to the Change in Control) due Consultant from the date
of Involuntary Termination to the end of the term of this Agreement or one-half
of Consultant’s Base Salary then in effect, whichever is the greater; and
 
(iv) reimbursement for the cost of medical insurance coverage pursuant to
Section 3(b), provided, however, that the Companies shall in no event be
required to provide any benefits otherwise required by Section 3(b) after such
time as Consultant becomes entitled to receive benefits of the same type from
another employer or recipient of Consultant’s services (such entitlement being
determined without regard to any individual waivers or other similar
arrangements). It shall be the obligation of Consultant to inform the Parent
that new benefits have been obtained.
 
Unless otherwise agreed to by Consultant, the amount payable to Consultant under
subsections (i) through (iii) above shall be paid to Consultant in a lump sum
within thirty (30) days following the Involuntary Termination. The amounts
payable under subsection (iv) shall be paid monthly during the reimbursement
period.
 
(g) Resignation from Positions: In the event that this Agreement is terminated
for any reason, on the effective date of the termination Consultant shall
simultaneously resign from each position he holds on the Board and/or the Board
of Directors of any of the Companies’ affiliated entities and any position
Consultant holds as an officer of the Companies or any of the Companies’
affiliated entities.
 
5. Certain Definitions: For the purpose of this Agreement, the following
capitalized terms shall have the meanings set forth below:
 
(a) “Cause” shall mean any of the following occurring on or after the date of
this Agreement:
 
(i) Consultant’s theft, dishonesty, breach of fiduciary duty for personal profit
or falsification of any employment or Company record;
 
(ii) Consultant’s willful violation of any law, rule or regulation (other than
traffic violations, misdemeanors or similar offenses) or final cease-and-desist
order, in each case that involves moral turpitude;
 
(iii) any material breach by Consultant of either Company’s Code of Professional
Conduct, which breach shall be deemed “material” if it results from an
intentional act by Consultant and has a material detrimental effect on either
Company’s reputation or business; or
 
(iv) any material breach by Consultant of this Agreement, which breach, if
curable, is not cured within thirty (30) days following written notice of such
breach from the applicable Company.
 
 
6

 
 
(b)
“Change in Control” shall mean the occurrence of any of the following events:
 
(i) the Parent is party to a merger or consolidation which results in the
holders of the voting securities of the Parent outstanding immediately prior
thereto failing to retain immediately after such merger or consolidation direct
or indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the securities entitled to vote generally in the
election of directors of the Parent or the surviving entity outstanding
immediately after such merger of consolidation;
 
(ii) a change in the composition of the Board of Directors of the Parent
occurring within a period of twenty-four (24) consecutive months, as a result of
which fewer than a majority of the directors are Incumbent Directors;
 
(iii) effectiveness of an agreement for the sale, lease or disposition by the
Parent of all or substantially all of the Parent’s assets; or
 
(iv) a liquidation or dissolution of the Parent.
 
(c) “Change in Control Period” shall mean the period commencing on the date
sixty (60) days prior to the date of consummation of the Change of Control and
ending one hundred eighty (180) days following consummation of the Change of
Control.
 
(d)  “Change in Control Period Good Reason” shall mean Consultant’s resignation
for any of the following conditions, first occurring during a Change in Control
Period and occurring without Consultant’s written consent:
 
(i) a decrease in Consultant’s Base Salary or a decrease in Consultant’s Target
Bonus (as a multiple of Consultant’s Base Salary) under the Performance Bonus
Plan, in each case other than as part of any across-the-board reduction applying
to all senior executives of either Company which does not have adverse effect on
Consultant disproportionate to similarly situated executives of an acquirer;
 
(ii) a material, adverse change in Consultant’s title, authority,
responsibilities, as measured against Consultant’s title, authority,
responsibilities or duties immediately prior to such change.
 
(iii) a change in Consultant’s ability to maintain his principal workplace in
Beverly Hills, California;
 
(iv) any material breach by either Company of any provision of this Agreement,
which breach is not cured within thirty (30) days following written notice of
such breach from Consultant;
 
 
7

 
 
(v) any failure of the Parent to obtain the assumption of this Agreement by any
of the Parent’s successors or assigns by purchase, merger, consolidation, sale
of assets or otherwise.
 
(vi) any purported termination of Consultant’s employment for “material breach
of contract” which is purportedly effected without providing the “cure” period,
if applicable, described in Section 5(iv), above.
 
The effective date of any termination of this Agreement by Consultant for Change
in Control Period Good Reason shall be the date of notification to the Parent of
such termination by Consultant. For the avoidance of doubt, Consultant
acknowledges that his change in title, authority, responsibilities and duties
from Executive Chairman to Consultant does not constitute a Change in Control
Period Good Reason as defined under this Section of the Agreement.
 
(e) “Non Change in Control Period Good Reason” shall mean Consultant’s
resignation within six months of any of the following conditions first occurring
outside of a Change in Control Period and occurring without Consultant’s written
consent:
 
(i) a decrease in Consultant’s total cash compensation opportunity (adding Base
Salary and Target Bonus) of greater than ten percent (10%);
 
(ii) a material, adverse change in Consultant’s title, authority,
responsibilities or duties, as measured against Consultant’s title, authority,
responsibilities or duties immediately prior to such change;
 
(iii) any material breach by either Company of a provision of this Agreement,
which breach is not cured within thirty (30) days following written notice of
such breach from Consultant;
 
(iv) a change in Consultant’s ability to maintain his principal workplace in
Beverly Hills, California;
 
(v) any purported termination of Consultant’s employment for “material breach of
contract” which is purportedly effected without providing the “cure” period, if
applicable, described in Section 5(iv), above.
 
The effective date of any termination of this Agreement by Consultant for Non
Change in Control Period Good Reason shall be the date of notification to the
Parent of such termination by Consultant. For the avoidance of doubt, Consultant
acknowledges that his change in title, authority, responsibilities and duties
from Executive Chairman to Consultant does not constitute a Non Change in
Control Period Good Reason as defined under this Section of the Agreement.
 
(f) “Incumbent Directors” shall mean members of the Board who either (a) are
members of the Board as of the date hereof, or (b) are elected, or nominated for
election, to the Board with the affirmative vote of at least a majority of the
Incumbent Directors at the time of such election or nomination (but shall not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of members of the
Board).
 
 
8

 
 
(g) “Change in Control Period Involuntary Termination” shall mean during a
Change in Control Period the termination of this Agreement by the Companies for
any reason, including termination as a result of death or disability of
Consultant, but excluding termination for Cause. The effective date of any
Change in Control Period Involuntary Termination shall be the date of
notification to Consultant of the termination of this Agreement.
 
(h) “Non Change in Control Period Involuntary Termination” shall mean outside a
Change in Control Period the termination of this Agreement by the Companies for
any reason, including termination by as a result of death or disability of
Consultant, but excluding termination for Cause. The effective date of any Non
Change in Control Period Involuntary Termination shall be the date of
notification to Consultant of the termination of this Agreement.
 
6. Dispute Resolution: In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Consultant and the Companies agree that all such disputes shall
be fully addressed and finally resolved by binding arbitration conducted by the
American Arbitration Association in New York City, in the State of New York in
accordance with its National Employment Dispute Resolution rules. In connection
with any such arbitration, the Parent shall bear all costs not otherwise borne
by a plaintiff in a court proceeding. Each Company agrees that any decisions of
the Arbitration Panel will be binding and enforceable in any state that either
Company conducts the operation of its business.
 
7. Attorneys’ Fees: The prevailing party shall be entitled to recover from the
losing party its attorneys’ fees and costs incurred in any action brought to
enforce any right arising out of this Agreement.
 
8. Restrictive Covenants:
 
(a) Nondisclosure. During the term of this Agreement and following termination
of this Agreement, Consultant shall not divulge, communicate, use to the
detriment of the Companies or for the benefit of any other person or persons, or
misuse in any way, any Confidential Information (as hereinafter defined)
pertaining to the business of the Companies. Any Confidential Information or
data now or hereafter acquired by Consultant with respect to the business of the
Companies (which shall include, but not be limited to, confidential information
concerning each Company’s financial condition, prospects, technology, customers,
suppliers, methods of doing business and promotion of each Company’s products
and services) shall be deemed a valuable, special and unique asset of each
Company that is received by Consultant in confidence and as a fiduciary. For
purposes of this Agreement “Confidential Information” means information
disclosed to Consultant or known by Consultant as a consequence of or through
his employment by each Company (including information conceived, originated,
discovered or developed by Consultant) prior to or after the date hereof and not
generally known or in the public domain, about each Company or its business.
Notwithstanding the foregoing, none of the following information shall be
treated as Confidential Information: (i) information which is known to the
public at the time of disclosure to Consultant, (ii) information which becomes
known to the public by publication or otherwise after disclosure to Consultant,
(iii) information which Consultant can show by written records was in his
possession at the time of disclosure to Consultant, (iv) information which was
rightfully received by Consultant from a third party without violating any
non-disclosure obligation owed to or in favor of the Companies, or (v)
information which was developed by or on behalf of Consultant independently of
any disclosure hereunder as shown by written records. Nothing herein shall be
deemed to restrict Consultant from disclosing Confidential Information to the
extent required by law or by any court.
 
 
9

 
 
(b) Non-Competition. Consultant shall not, while performing services for either
Company, engage or participate, directly or indirectly (whether as an officer,
director, employee, partner, consultant or otherwise), in any business that
manufactures, markets or sells products that directly compete with any product
of either Company that is significant to such Company’s business based on sales
and/or profitability of any such product as of the date of the termination of
this Agreement. Nothing herein shall prohibit Consultant from being a passive
owner of less than 5% stock of any entity directly engaged in a competing
business.
 
(c) Property Rights; Assignment of Inventions. Except as set forth below, with
respect to information, inventions and discoveries or any interest in any
copyright and/or other property right developed, made or conceived of by
Consultant, either alone or with others, while performing services for each
Company arising out of such provision of services and pertinent to any field of
business or research in which each Company is engaged or (if such is known to or
ascertainable by Consultant) is considering engaging, Consultant hereby agrees:
 
(i) that all such information, inventions and discoveries or any interest in any
copyright and/or other property right, whether or not patented or patentable,
shall be and remain the exclusive property of the Companies;
 
(ii) to disclose promptly to an authorized representative of the Parent all such
information, inventions and discoveries or any copyright and/or other property
right and all information in Consultant’s possession as to possible applications
and uses thereof;
 
(iii) not to file any patent application relating to any such invention or
discovery except with the prior written consent of an authorized officer of the
Parent;
 
(iv) that Consultant hereby waives and releases any and all rights Consultant
may have in and to such information, inventions and discoveries, and hereby
assigns to the Parent and/or its nominees all of Consultant’s right, title and
interest in them, and all Consultant’s right, title and interest in any patent,
patent application, copyright or other property right based thereon. Consultant
hereby irrevocably designates and appoints the Parent and each of its duly
authorized officers and agents as his agent and attorney-in-fact to act for him
and on his behalf and in his stead to execute and file any document and to do
all other lawfully permitted acts to further the prosecution, issuance and
enforcement of any such patent, patent application, copyright or other property
right with the same force and effect as if executed and delivered by Consultant;
and
 
(v) at the request of the Parent, and without expense to Consultant, to execute
such documents and perform such other acts as the Parent deems necessary or
appropriate, for the Companies to obtain patents on such inventions in a
jurisdiction or jurisdictions designated by the Parent, and to assign to the
Companies or their respective designees such inventions and any and all patent
applications and patents relating thereto.
 
 
10

 
 
9.
General:
 
(a) Successors and Assigns: The provisions of this Agreement shall inure to the
benefit of and be binding upon the Companies, Consultant and each and all of
their respective heirs, legal representatives, successors and assigns. The
duties, responsibilities and obligations of Consultant under this Agreement
shall be personal and not assignable or delegable by Consultant in any manner
whatsoever to any person, corporation, partnership, firm, company, joint venture
or other entity. Consultant may not assign, transfer, convey, mortgage, pledge
or in any other manner encumber the compensation or other benefits to be
received by him or any rights which he may have pursuant to the terms and
provisions of this Agreement.
 
(b) Amendments; Waivers: No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Consultant and by an authorized officer of the Parent.
No waiver by any Party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other Party or Parties shall be considered a
waiver of any other condition or provision or of the same condition or provision
at another time.
 
(c) Notices: Any notices to be given pursuant to this Agreement by any Party may
be effected by personal delivery or by overnight delivery with receipt
requested. Mailed notices shall be addressed to the Parties at the addresses
stated below, but each Party may change its or his address by written notice to
the other in accordance with this subsection (c). Mailed notices to Consultant
shall be addressed as follows:
 
Anthony J. Cataldo
1407 North Beverly Dr.
Beverly Hills, CA 90210
E-mail: cataldo14@aol.com
 
Mailed notices to the Companies shall be addressed as follows:
 
            
GT Biopharma, Inc.
Attention: Steven Weldon, CFO
            
1825 K Street NW, Suite 510
Washington, D.C. 20006
E-mail: sww@gtbiopharma.com
 
(d) Entire Agreement: This Agreement constitutes the entire agreement among the
Parties regarding the terms and conditions of Consultant’s provision of services
to the Companies, with the exception of any stock option, restricted stock or
other Company stock-based award agreements among Consultant and the Companies to
the extent not modified by this Agreement. This Agreement (including the other
documents referenced in the previous sentence) supersedes all prior
negotiations, representations or agreements among the Parties, whether written
or oral, including without limitation the Employment Agreement, concerning
Consultant’s provision of services to or employment by the Companies.
 
 
11

 
 
 
(e) Independent Contractor Relationship: Consultant’s relationship with the
Companies is that of an independent contractor, and nothing in this Agreement is
intended, or shall be construed, to create any employee relationship. Consultant
is solely responsible for, and will file, on a timely basis, all tax returns and
payments required to be filed with, or made to, any federal, state or local tax
authority with respect to the performance of services and receipt of
compensation under this Agreement. No part of Consultant’s compensation will be
subject to withholding by the Companies for the payment of any social security,
federal, state or other employee payroll taxes. The Companies will report
amounts paid to Consultant by filing Form 1099-MISC with the Internal Revenue
Service as required by law and/or make such other reports as deemed necessary or
appropriate by the Companies under applicable laws.
 
(f) Counterparts: This Agreement may be executed by the Companies and Consultant
in counterparts, each of which shall be deemed an original and which together
shall constitute one instrument.
 
(g) Headings: Each and all of the headings contained in this Agreement are for
reference purposes only and shall not in any manner whatsoever affect the
construction or interpretation of this Agreement or be deemed a part of this
Agreement for any purpose whatsoever.
 
(h) Savings Provision: To the extent that any provision of this Agreement or any
paragraph, term, provision, sentence, phrase, clause or word of this Agreement
shall be found to be illegal or unenforceable for any reason, such paragraph,
term, provision, sentence, phrase, clause or word shall be modified or deleted
in such a manner as to make this Agreement, as so modified, legal and
enforceable under applicable laws. The remainder of this Agreement shall
continue in full force and effect.
 
(i) Construction: The language of this Agreement and of each and every
paragraph, term and provision of this Agreement shall, in all cases, for any and
all purposes, and in any and all circumstances whatsoever be construed as a
whole, according to its fair meaning, not strictly for or against Consultant or
the Companies, and with no regard whatsoever to the identity or status of any
person or persons who drafted all or any portion of this Agreement.
 
(j) Further Assurances: From time to time, at the Companies’ request and without
further consideration, Consultant shall execute and deliver such additional
documents and take all such further action as reasonably requested by the
Companies to be necessary or desirable to make effective, in the most
expeditious manner possible, the terms of this Agreement and to provide adequate
assurance of Consultant’s due performance hereunder.
 
(k) Governing Law: Consultant and the Companies agree that this Agreement shall
be interpreted in accordance with and governed by the laws of the State of
Delaware.
 
(l) Board Approval: Each Company warrants to Consultant that the Board of
Directors of such Company has ratified and approved this Agreement, and that the
Parent will cause the appropriate disclosure filing to be made with the
Securities and Exchange Commission in a timely manner.
 
 
[Signature page follows]
 
 
 
12

 
 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
written below.
 
CONSULTANT:
 
Date: February 14, 2018
/s/ Anthony J Cataldo
Anthony J. Cataldo
 
GT BIOPHARMA, INC.:
 
Date: February 14, 2018
/s/ Steven Weldon
Steven Weldon, CFO
 
 
 
 
 
[Signature Page to A. Cataldo Consultant Agreement]
 
 
13
